DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-10, 1, 11, 11-15, 17-20, and 11, respectively, of U.S. Patent No. 9,533,067 in view of Jaeger (US 2010/0104830). Although the claims at issue are not identical, they are not patentably distinct from each other because said patented independent claim 1 or 11 recites all the current independent claims’ limitations, including an elastically elongatable panel comprising a stretch laminate that has a cover layer and an elastomeric film having a skin (and a second skin), the stretch laminate having an anchoring zone and a stretch zone, and the skin in the anchoring zone has a plurality of wrinkles and the wrinkles have furrows.  The patented independent claims do not explicitly recite that the elastomeric film is attached to the cover layer by ultrasonic bonding.  Jaeger teaches an elastic laminate where nonwoven layers are attached to the elastomeric film by ultrasonic bonding, among other well-known bonding methods such as adhesive bonding ([0085]).  One skilled in the art at the time of filing wound find it obvious to modify with Jaeger since the substitution of a known element (e.g. adhesive bonds with ultrasonic bonds), or simply adding ultrasonic bonds to the existing adhesive bonding, to obtain predictable results establishes a prima facie case of obviousness (MPEP 2143).  The dependent claims of the current Application are found in the corresponding patented claims as indicated in the table infra.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 7-10, 1, 11, 11-15, 17-20, and 11, respectively, of U.S. Patent No. 10,010,645 in view of Jaeger (US 2010/0104830). Although the claims at issue are not identical, they are not patentably distinct from each other because said patented independent claim 1 or 11 recites all the current independent claims’ limitations, including an elastically elongatable panel comprising a stretch laminate that has a cover layer and an elastomeric film having a skin (and a second skin), the stretch laminate having an anchoring zone and a stretch zone, and the skin in the anchoring zone has a plurality of wrinkles and the wrinkles have furrows.  The patented independent claims do not explicitly recite that the elastomeric film is attached to the cover layer by ultrasonic bonding.  Jaeger teaches an elastic laminate where nonwoven layers are attached to the elastomeric film by ultrasonic bonding, among other well-known bonding methods such as adhesive bonding ([0085]).  One skilled in the art at the time of filing wound find it obvious to modify with Jaeger since the substitution of a known element (e.g. adhesive bonds with ultrasonic bonds), or simply adding ultrasonic bonds to the existing adhesive bonding, to obtain predictable results establishes a prima facie case of obviousness (MPEP 2143).  The dependent claims of the current Application are found in the corresponding patented claims as indicated in the table infra.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-10, 1, 11, 11-15, 17-20, and 11, respectively, of U.S. Patent No. 10,485,713. Although the claims at issue are not identical, they are not patentably distinct from each other because said patented independent claim 1 or 11 recites all the current claim independent claims’ limitations, including an elastically elongatable panel comprising a stretch laminate that has a cover layer and an elastomeric film having a skin (and a second skin), the stretch laminate having an anchoring zone and a stretch zone, and the skin in the anchoring zone has a plurality of wrinkles and the wrinkles have furrows.  The dependent claims of the current Application are found in the corresponding patented claims as indicated in the table infra.
current Application claim #
9,533,067
claim #
10,010,645
claim #
10,485,713
claim #
1
1
1
1
2
2
2
2
3
4
4
4
4
5
5
5
5
7
7
7
6
8
8
8
7
9
9
9
8
10
10
10
9
1
1
1
10
11
11
11
11
11
11
11
12
12
12
12
13
13
13
13
14
14
14
14
15
15
15
15
16
17
17
17
17
18
18
18
18
19
19
19
19
20
20
20
20
11
11
11


Allowable Subject Matter
Claims 1-20 are allowed.  Note the obvious-type double patenting rejection on the claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Relevant prior art Bruce et al. (US 2007/0237924) teaches a laminate formed of an elastomeric film (14) sandwiched between skin layers (16, Fig. 1) and then sandwiched between nonwoven layers (18).  Bruce also discloses that the elastomeric film is pre-stretched twice (Fig. 2) before being ultrasonically bonded ([0023]) to the nonwoven layers.  There will be stretchable zones (45, Fig. 3) and non-stretchable zones (46) in the laminate.  Bruce does not disclose that there are furrows in the skin layer(s) in the non-stretchable zones.
Other relevant references Jaeger et al. (US 2010/0104830), Bosler et al. (US 2011/0151739) and Haschen (US 5,344,691) also fail to teach the currently claimed invention for reasons explained in the parent Application 14/265,629, now Patent No. 9,533,067.  See Applicant’s Remarks filed in said parent Application on 5/11/2016 and Notice of Allowability mailed on 9/1/2016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        22 October 2022